99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.MILLARD PROCESSING SERVICES, a Nebraska Corporation, Appellant,v.TETRA LAVAL CONVENIENCE FOOD, INC., formerly known as TWKutter, Inc., doing business as TW Kutter, doingbusiness as TW Kutter/Koppens, Appellee.
No. 96-1670.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 23, 1996.Decided Oct. 30, 1996.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Millard Processing Services appeals an adverse grant of summary judgment in this diversity action.  Having reviewed de novo the grant of summary judgment, we find no error by the district court.  Because an extended opinion would lack precedential value, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.